     Case 2:19-cv-09969-CBM-MRW Document 45 Filed 02/20/20 Page 1 of 3 Page ID #:167




 1     DANIEL H. BLOMBERG (admitted pro hac vice)
       ERIC S. BAXTER (admitted pro hac vice)
 2     DIANA M. VERM (admitted pro hace vice)
 3     THE BECKET FUND FOR RELIGIOUS LIBERTY
       1200 New Hampshire Ave. NW, Suite 700
 4     Washington, DC 20036
       Telephone: (202) 955-0095
 5     Fax: (202) 955-0090
       dblomberg@becketlaw.com
 6

 7     KEVIN S. WATTLES (Cal. State Bar. No. 170274)
       kwattles@slfesq.com
 8     SOLTMAN, LEVITT, FLAHERTY & WATTLES LLP
       90 E. Thousand Oaks Boulevard, Suite 300
 9     Thousand Oaks, California 91360
       Telephone: (805) 497-7706
10     Fax: (805) 497-1147
11     Attorneys for Defendants
12
                            UNITED STATES DISTRICT COURT
13                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
        JOANNA MAXON, et al.,                   No. 2:19-cv-09969-CBM-MRW
15                                              DEFENDANTS’ NOTICE OF MO-
                   Plaintiffs,
16                                              TION AND MOTION TO DISMISS
           v.                                   PLAINTIFFS’ FIRST AMENDED
17                                              COMPLAINT
        FULLER THEOLOGICAL                      (Memorandum of Points and Authori-
18
        SEMINARY, et al.,                       ties; Request for Judicial Notice; Decla-
19                                              ration of Daniel H. Blomberg; and (Pro-
                   Defendants.                  posed) Order Filed Concurrently)
20
                                                Date: April 14, 2020
21                                              Time: 10:00 a.m.
                                                Dept: Courtroom 8B
22                                              Judge: Honorable Consuelo B. Marshall
23


                                            1
     Case 2:19-cv-09969-CBM-MRW Document 45 Filed 02/20/20 Page 2 of 3 Page ID #:168




 1     TO ALL PLAINTIFFS AND TO THEIR ATTORNEY OF RECORD:
 2           PLEASE TAKE NOTICE that on April 14, 2020 at 10:00 a.m., or as soon
 3     thereafter as the matter may be heard in Courtroom 8B of the United States Court-
 4     house for the Central District of California, 350 W. 1st Street, Los Angeles, Califor-
 5     nia, Honorable Consuelo B. Marshall presiding, Defendants will and hereby do
 6     move the Court for an order dismissing, with prejudice, Plaintiffs’ First Amended
 7     Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a
 8     claim upon which relief can be granted.
 9           The primary basis for Defendants’ Motion is that Fuller Theological Seminary
10     dismissed both Plaintiffs for clear violations of its community standards, standards
11     which reflect its sincere religious beliefs and which both Plaintiffs expressly agreed
12     to abide by as a continuing condition of their enrollment. Neither Title IX nor the
13     Unruh Civil Rights Act impose liability for those dismissals, and imposition of lia-
14     bility under those laws or any of the asserted state-law claims would interfere in the
15     Seminary’s internal religious affairs and violate the Defendants’ First Amendment
16     rights. Plaintiffs’ claims are also time-barred, insufficiently pled, and/or otherwise
17     barred as a matter of law.
18           This Motion is made following a conference of counsel pursuant to Local Rule
19     7-3 which took place by telephone on February 13, 2020, and Plaintiffs’ counsel
20     indicated their opposition to this Motion.
21           This Motion is based on this Notice of Motion and Motion, the accompanying
22     Memorandum of Points and Authorities, the Request for Judicial Notice, the Decla-
23


                                                    2
     Case 2:19-cv-09969-CBM-MRW Document 45 Filed 02/20/20 Page 3 of 3 Page ID #:169




 1     ration of Daniel H. Blomberg in support of the Motion, all pleadings, exhibits, doc-
 2     uments, and other records and files in this action properly considered under a Rule
 3     12(b)(6) motion, and upon such other arguments as may be presented at the hearing
 4     in this matter.
 5
       Dated: February 20, 2020                     THE BECKET FUND FOR
 6                                                  RELIGIOUS LIBERTY
 7
                                                    /s Daniel H. Blomberg
 8                                                  DANIEL H. BLOMBERG
                                                    ERIC S. BAXTER
 9                                                  DIANA M. VERM
10
                                                    SOLTMAN, LEVITT, FLAHERTY &
11                                                  WATTLES LLP

12                                                  /s Kevin S. Wattles
                                                    KEVIN S. WATTLES
13
                                                    Counsel for Defendants Fuller
14
                                                    Theological Seminary, Marianne
15                                                  Meye Thompson, Mari L.
                                                    Clements, and Nicole Boymook
16

17

18

19

20

21

22

23


                                                3
